       Case 1:20-cv-00170-WHA-JTA Document 8 Filed 06/11/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

BRANDON RASHAWN MCGHEE,                      )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )   CIVIL ACTION NO. 1:20-CV-170-WHA
                                             )
DEPUTY KENNEDY, et al.,                      )
                                             )
       Defendants.                           )

                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on May

20, 2020. Doc. 6. There being no timely objections filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       A Final Judgment will be entered separately.

       Done, this 11th day of June 2020.



                                         /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
